DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or make obvious the combination of limitations required by independent claim 1. In particular, the cited references do not disclose “a rotating shaft disposed in the water tank and extending along and being parallel to the elongated beam.”
US 20190118021 A1 (Liu et. Al.) teaches a water resistance rowing machine (Paragraph 0004, ”Turbulence in water provides fluid resistance to rotation of a paddle”) comprising: a frame body (Frame 28), having an elongated beam (Guide Track 24), and a pulley rotatably connected with the frame body (Rollers 122), a water resistance unit (Fluid Container 10), a rotating shaft disposed in the water tank (Adjusting Rod 125), a strap wheel assembly connecting to the rotating shaft (Belt Receiver 123, Returning Device 124), at least one blade wheel (see annotated Figure 2 below, Blade Wheel), each of the at least one blade wheel having a hub fixed on and surrounding the rotating shaft to rotate with the rotating shaft (see annotated Figure 2 below, Blade Wheel Hub), multiple blades arranged around the hub (Paddles 11), pulling strap wrapped around the pulley and having two ends (Belt 126), one of 
Liu et. Al. does not teach a water tank being elongated and extending along the elongated beam or the rotating shaft extending along and being parallel to the elongated beam.

    PNG
    media_image1.png
    336
    613
    media_image1.png
    Greyscale

Figure 1: Device of Liu et. Al.

    PNG
    media_image2.png
    395
    555
    media_image2.png
    Greyscale


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 4688791 A (Long) teaches multiple blade wheels disposed along an axis and positioned within a vertical fluid tank, the rotation of said blade wheels being regulated by the motion of a user’s arms and legs simulating a swimming motion, and the motion of the user’s arms and legs being translated to the rotating shaft via a system of chains and sprockets.
US 20120277071 A1 (Lin) teaches a system of two blade wheels designed to be used in an exercise machine to provide resistance, the rotation of said blade wheels accomplished through a system of gears which translates the rotational motion of a vertical axis to the blade wheels disposed along a horizontal axis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H FORSTNER whose telephone number is (571)272-6213. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER H FORSTNER/Examiner, Art Unit 3784                                                                                                                                                                                                        
/LOAN B JIMENEZ/Supervisory Patent Examiner, Art Unit 3784